McLaughlin, J. (dissenting):
I am unable to concur in the prevailing opinion. The bill of lading was made out by the shipper, who wrote across its face the words, “To be compressed at Cleveland Compress Co., Houston, Tex.” It was then signed by an agent of the defendant and the cotton shipped. The bill of lading constituted a contract between the shipper and the railroad company and when the latter accepted the cotton for shipment it did so under the terms of the bill of lading — one of which was that the shipment was to be stopped and the cotton delivered to the Cleveland Compress Company at Houston, Texas, for compression.
It may be conceded that in none of the schedules filed was there a provision giving to the shipper of cotton to be compressed the right of designating the particular place at which such compression should take place, but that fact was as well known to the shipper as to the railroad company. When the shipper, therefore, designated the place it was for the railroad either to refuse to accept the shipment on the terms stated, or else to deliver the cotton at the place designated. It accepted the cotton and carried out the terms of the bill of lading by delivering it for compression at the place the shipper had selected. Before it had been compressed and returned to the railroad company it was destroyed, without the latter’s fault, by fire. It was, in effect, a stoppage and holding in transit upon the request of the shipper, and thus the defendant was exempted from liability under the condition in the bill of lading which provided “ except in case of negligence of the carrier or party in possession, * * * the carrier or party in possession shall not be liable for loss, damage or delay occurring while the property is stopped and held in transit upon request of the shipper, owner or party entitled to make such request.”
I think, the facts being undisputed, that the judgment should be reversed and the complaint dismissed.
Judgment and order affirmed, with costs.